Case 1:19-cv-00982-CMH-MSN Document 83 Filed 12/14/20 Page 1 of 4 PageID# 1548




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 PLYMOUTH COUNTY RETIREMENT SYSTEM,
 Individually and On Behalf of All Others Similarly Case No. 1:19-cv-00982-CMH-MSN
 Situated,

                           Plaintiff,
                      v.

 GTT COMMUNICATIONS, INC., RICHARD D.
 CALDER, JR., CHRIS MCKEE, MICHAEL
 SICOLI, and GINA NOMELLINI,

                           Defendants.




     LEAD PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                         CLASS ACTION SETTLEMENT


         Lead Plaintiff City of Atlanta Police Pension Fund and City of Atlanta Firefighters’

 Pension Fund (“Lead Plaintiff” or “Plaintiff”), 1 on behalf of itself and the proposed Settlement

 Class, respectfully moves this Court to enter an order preliminarily approving the Settlement of

 this class action.

         Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure and the Court’s November

 12, 2020 Order (ECF No. 82), Lead Plaintiff seeks an order, which will, among other things:

         (i) preliminarily approve the proposed Settlement pursuant to the Stipulation;

         (ii) certify the proposed Settlement Class for settlement purposes;



 1
  Unless otherwise defined herein, all capitalized terms shall have the same meanings ascribed to
 them in the Stipulation and Agreement of Settlement, dated December 14, 2020 (the
 “Stipulation”), filed concurrently herewith.
Case 1:19-cv-00982-CMH-MSN Document 83 Filed 12/14/20 Page 2 of 4 PageID# 1549




        (iii) approve the form and content of the Notice and Summary Notice attached as Exhibits

        A-1 and A-3 to the Proposed Order Preliminarily Approving Settlement and Providing

        for Notice (the “Preliminary Approval Order”);

        (iv) find that the proposed procedures for distribution of the Notice and publication of the

        Summary Notice constitute the best notice practicable under the circumstances, and

        comply with due process, Rule 23 of the Federal Rules of Civil Procedure, and the

        PSLRA; and

        (v) set a schedule and procedures for: (1) disseminating the Notice and publishing the

        Summary Notice; (2) requesting exclusion from the Settlement Class; (3) objecting to the

        Settlement, the Plan of Allocation, and/or Lead Counsel’s application for attorneys’ fees

        and reimbursement of Litigation Expenses; (4) submitting papers in support of final

        approval of the Settlement; and (5) the Settlement Hearing.

        This Motion is supported by the accompanying Memorandum of Law and exhibits, which

 are filed herewith. The specific terms of the proposed Settlement are set forth in the Stipulation,

 attached as Exhibit 1 to the accompanying Memorandum of Law.

        Pursuant to Local Civil Rule 7, Lead Counsel has conferred with Defendants’ Counsel

 and Lead Plaintiff certifies that, as set forth in ¶3.2 of the Stipulation, Defendants do not oppose

 the Motion. For the Court’s convenience, the Parties’ agreed-upon form of proposed Preliminary

 Approval Order (and accompanying exhibits) is submitted herewith.




                                                  2
Case 1:19-cv-00982-CMH-MSN Document 83 Filed 12/14/20 Page 3 of 4 PageID# 1550




 Dated: December 14, 2020                 Respectfully submitted,

                                          /s/ Steven J. Toll
                                          Steven J. Toll

                                          COHEN MILSTEIN SELLERS & TOLL
                                          PLLC
                                          Steven J. Toll (Va. Bar No. 15300)
                                          Daniel S. Sommers (pro hac vice)
                                          1100 New York Avenue, Suite 500
                                          Washington, DC 20005
                                          Telephone: (202) 408-4600
                                           stoll@cohenmilstein.com
                                          dsommers@cohenmilstein.com

                                          Liaison Counsel for Lead Plaintiff and the
                                          proposed Settlement Class

                                          SAXENA WHITE P.A.
                                          Maya Saxena
                                          Joseph E. White, III
                                          Lester R. Hooker
                                          Dianne M. Pitre
                                          7777 Glades Road, Suite 300
                                          Boca Raton, FL 33434
                                          Telephone: (561) 394-3399
                                          Facsimile: (561) 394-3382
                                          msaxena@saxenawhite.com
                                          jwhite@saxenawhite.com
                                          lhooker@saxenawhite.com
                                          dpitre@saxenawhite.com

                                          -and-

                                          Steven B. Singer
                                          Kyla Grant
                                          Sara DiLeo
                                          10 Bank Street, 8th Floor
                                          White Plains, New York 10606
                                          Telephone: (914) 437-8551
                                          Facsimile: (888) 631-3611
                                          ssinger@saxenawhite.com
                                          kgrant@saxenawhite.com
                                          sdileo@saxenawhite.com

                                          Lead Counsel for Lead Plaintiff and the
                                          proposed Settlement Class
                                      3
Case 1:19-cv-00982-CMH-MSN Document 83 Filed 12/14/20 Page 4 of 4 PageID# 1551




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 14, 2020, I caused to be electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system, which will send notification of

 such filing to all of the registered participants.


                                                          /s/ Steven J. Toll
                                                          Steven J. Toll




                                                      4
